 



EXHIBIT 10.16

Reduced Dispatch Agreement

     This Reduced Dispatch Agreement including all exhibits hereto (“RDA”) is
made this 7 day of July 2004, between Midland Cogeneration Venture Limited
Partnership (“MCV”), a Michigan limited partnership, with offices at 100
Progress Place, Midland, Michigan 48640, and Consumers Energy Company (“CECo”),
a Michigan corporation, with offices at 1945 West Parnall Road, Jackson,
Michigan 49201 (sometimes referred to singularly as “Party” and collectively as
the “Parties”) and is entered into pursuant to the RCA (defined below).

     WHEREAS, MCV and CECo have entered into a Power Purchase Agreement dated
July 17, 1986 (as amended, the “PPA”) and a Settlement Agreement dated
January 1, 1999 (the “SA”), and

     WHEREAS, MCV and CECo have entered into a Resource Conservation Agreement
dated February 12, 2004 (the “RCA”), wherein depending upon the relationship of
replacement power costs, the sales price for natural gas at the Consumers Energy
city-gate, and the energy price CECo may recover from its customers under the
terms of the PPA, applicable MPSC orders and the Option 2 Dispatch (defined
below), CECo may reduce the schedule for deliveries from the MC-Facility and
replace such deliveries from other power sources; and

     WHEREAS, the Parties hereto desire to set forth in this RDA such terms and
conditions and the terms and conditions upon which the benefits of reducing
deliveries from the MC-Facility pursuant to the RCA and this RDA shall be shared
between the Parties.

     NOW, THEREFORE, in consideration of the mutual covenants and agreements
herein set forth, the Parties hereto agree as follows:



1.   Definitions. Except for the following terms, all capitalized terms are as
defined in the PPA or the RCA.

“Actual Dispatch” means, as is more particularly defined in RCP Procedure 4, the
actual hourly Dispatch of Resources occurring during the term of this RDA that
reflects the Dispatching of MCV Contract Capacity greater than Minimum Dispatch
at COP.

“Adders” has the meaning specified in RCP Procedure 3.

“Business Day” means a Calendar Day other than a Saturday, Sunday, or a North
American Electric Reliability Council (“NERC”) holiday.

“Calendar Day” means a twenty-four (24) hour period beginning and ending at
12:00 midnight eastern time. If daylight savings time is legally observed at
Jackson, Michigan at the time specified, then eastern daylight time (“EDT”) will
be used, otherwise eastern standard time (“EST”) will be used.

“Capacity Cost Recovery Amount” means, with respect to MC-Facility Contract
Capacity in excess of 1100 MW, the product of (i) the difference in Dispatch of
such

1



--------------------------------------------------------------------------------



 



capacity between the Hypothetical System Dispatch and the Actual Dispatch and
(ii) the difference between the PPA Option 2 Dispatch Price and VEP.

“Coal Dispatch” means, as is more particularly defined in RCP Procedure 4, the
hourly Dispatch of Resources that CECo would have Dispatched absent the RCA,
this RDA and the Option 2 Dispatch, based upon an assumed Dispatching of the
MC-Facility at the PPA Dispatch Price and calculated after the fact for each
hour of each Calendar Day.

“Coal Dispatch Displacement Cost” means, as is more particularly defined in RCP
Procedure 4, the hourly cost of Resources that displaced the MC-Facility
Contract Capacity in the Actual Dispatch as a result of the MC-Facility being
Dispatched at COP, expressed in $/MWh and rounded to the nearest cent.

“Contract Capacity” means 1240 MW of capacity available to CECo from the
MC-Facility pursuant to the PPA and SA.

“Cost of Production” or “COP” has the meaning specified in RCP Procedure 3.

“Dispatch” means the scheduling and delivery of electric energy from available
electric energy Resources for the optimum economic satisfaction of CECo’s system
energy requirements and CECo’s wholesale sales in accordance with Good Utility
Practices (as defined in RCP Procedure 1) and with due consideration for
incremental generation and power purchase costs, incremental transmission
losses, load flow, spinning reserve requirements, ramping, and other operational
concerns.

“Forced-Coal Net Benefits” means the difference between Gas Dispatch Net
Benefits and Net Benefits.

“Gas Day” means a 24 hour period that begins at 9:00 a.m. central clock time.

“Gas Dispatch Net Benefits” means the product of (a) the sum of the hourly
products of the total MW of the Displacement Resources in the Actual Dispatch
that displaced the MC-Facility determined pursuant to Steps (2) and (3) of
Attachment 1 to the RCA and (b) the difference between COP and Displacement Cost
determined pursuant to Step (5) of Attachment 1 to the RCA.

“Gas Price” means, as is more particularly defined in RCP Procedure 3, the price
of natural gas that MCV would pay to provide fuel for the MC-Facility at the
time specified.

“Heat Rate” means the heat rate of the MC-Facility as determined pursuant to RCP
Procedure 6 and expressed in MMBtu/MWh.

“Incremental Cost” means, for any hour, the cost to CECo of the next available
least cost Resource (adjusted by Penalty Factor) to serve an incremental
increase in CECo’s load (including wholesale sales to third parties) as
determined pursuant to RCP Procedure 1, which is incorporated herein by
reference.

2



--------------------------------------------------------------------------------



 



“Margin Price” means the price (in $/MWh) by which the COP is adjusted by the
Parties pursuant to Section 6 hereof in order to manage the amount of Mitigated
Dispatch.

“Market Price of Energy” means the assumed price that energy may be sold in the
power market as determined pursuant to RCP Procedure 2, which is incorporated
herein by reference.

“Minimum Dispatch” means the minimum amount of MCV’s Contract Capacity (not to
exceed 550 MW and expressed in MW) for associated electric energy delivery below
which the provisions of this RDA do not apply.

“Mitigated Dispatch” means the difference in deliveries of the MC-Facility’s
Contract Capacity between the Coal Dispatch and the Actual Dispatch expressed in
MWh.

“Net Benefits” means, as is more particularly defined in RCP Procedure 4 and
adjusted pursuant to RCP Procedure 3, the cost savings that result from reducing
the Dispatch of the MC-Facility pursuant to the RCA and RDA and determined by
the product of (i) Mitigated Dispatch and (ii) the difference between COP and
Coal Dispatch Displacement Cost.

“No-Dispatch Zones” means the Dispatch levels of the MC-Facility (expressed in
MW and set forth in RCP Procedure 7) for which generation of electric energy is
significantly less efficient than other Dispatch levels.

“Option 2 Dispatch” means the second option for dispatching the MCV Contract
Capacity given to CECo in order to recover payments made to MCV under the PPA as
set forth in the Michigan Public Service Commission’s order in U-8871/U-10127
dated March 31, 1993, and related orders.

“Penalty Factor” means, to the extent available and able to be practicably
calculated and implemented, the incremental transmission loss factor applied to
the Incremental Cost of a Resource to reflect the cost of the Resource at CECo’s
load center or other common reference point. The Penalty Factor shall be
determined in accordance with RCP Procedure 1.

“PPA Dispatch Price” means the variable charges that would be applicable for
Dispatch in accordance with the PPA and SA.1

“PPA Option 2 Dispatch Price” means the price(s) that CECo would have used to
Dispatch the MCV Contract Capacity pursuant to the PPA and SA under the Option 2
Dispatch absent the RCA and RDA. This price is equal to zero for the first 1100
MW of MCV Contract Capacity dispatched and the sum of VEP and $5/MWh for the
next 140 MW of MCV Contract Capacity dispatched.



--------------------------------------------------------------------------------

1   During the period addressed in Sections 12 and 13 of the SA, this price is
VEP for the first 915 MW and the sum of VEP and fixed energy for the remaining
325 MW of MCV Contract Capacity.

3



--------------------------------------------------------------------------------



 



“RCP Procedure” means a document agreed upon by the Parties hereto that sets
forth in detail how various provisions of the RCA and RDA are to be implemented.
The Parties may amend an RCP Procedure from time to time by mutual consent.

“Renewable Energy Support Amount” or “RESA” means the annual amount of
$5,000,000 (prorated by the number of Calendar Days this RDA is in effect each
year) used to support wind/renewable generated energy purchased by CECo to serve
Michigan’s energy requirements as approved by the MPSC.

“Resource(s)” means the owned, controlled and purchased power resources
available to CECo to serve its load and make wholesale sales to third parties.

“Total Energy Available” for a specified Gas Day means the MWh equivalent of gas
as determined in RCP Procedure 5.



2.   Term. This RDA and the RCP Procedures attached hereto (and made a part
hereof) shall become effective at 12:01 A.M. EST on a Calendar Day within seven
Calendar Days following the later in time of (i) the Calendar Day upon which
this RDA has been executed by both Parties, (ii) the Calendar Day upon which
CECo files its consent with the Michigan Public Service Commission (“MPSC”)
accepting the MPSC’s order approving the RCA, or (iii) the Calendar Day upon
which the MCV files its letter of non-objection with the MPSC and/or CECo to the
order approving the RCA, and shall terminate upon termination of the PPA or RCA.



3.   Capacity Cost Recovery. MCV shall reimburse to CECo the Capacity Cost
Recovery Amount not included in the Hold Harmless Payment.



4.   Net Benefit Sharing. Net Benefits shall be calculated by CECo for each
Calendar Day and the financial settlement shall reflect the sum of the Net
Benefits for each Calendar Day during the billing period. The billing periods
shall match the billing periods specified in the PPA. To the extent that a final
determination of the Net Benefits for any Calendar Day is not available or not
agreed upon at the time of billing, then the Net Benefits for any such Calendar
Day shall be estimated by MCV and reconciled to actual in the following monthly
billing or as soon as practicable thereafter.       Net Benefits for a calendar
year shall first be allocated to the RESA and credited to CECo in the monthly
billing to match how the MPSC orders CECo to pay out RESA to third parties,
provided the RESA does not exceed the total Net Benefits for such calendar year.
In the event that the RESA for a calendar year cannot be satisfied by the total
Net Benefits determined for such calendar year, then CECo shall be responsible
for the balance of the RESA and MCV will have no liability whatsoever for such
balance. Following satisfaction of the RESA, all remaining Net Benefits shall be
shared equally between the Parties.



5.   Capacity and Energy Payments. During the term of this RDA, CECo will pay
MCV the capacity charge and the variable energy charge in accordance with the
applicable terms of the PPA and SA. During the term of this RDA, CECo will pay
MCV the fixed energy

4



--------------------------------------------------------------------------------



 



charge in accordance with the applicable terms of the PPA and SA as determined
by the Hypothetical System Dispatch.2



6.   (a) Dispatch of MCV. Absent the RCA and RDA, CECo would dispatch MCV’s
Contract Capacity in accordance with the PPA Option 2 Dispatch Price. Pursuant
to Section 2 of the RCA, all Contract Capacity greater than Minimum Dispatch of
the MC-Facility shall be Dispatched (subject to available Resources, gas prices
and power market prices) based on the COP plus the Margin Price. As of the
effective date of this RDA, the Margin Price shall be zero $/MWh. The Margin
Price may be changed by the Parties in a writing executed by the contract
notices representatives identified in Section 16 (the “Confirmation”) prior to
the effective date and time of the change. Any change in Margin Price will
become effective at the time agreed to by the Parties; provided, however, that
if no time is specified in the Confirmation the Margin Price will become
effective at 6:00 a.m. of the Calendar Day following receipt of the
Confirmation.

The Dispatch schedule based on COP plus the Margin Price will continue to be
prepared by CECo and communicated to MCV pursuant to Section 8(a) of the PPA and
Operating Practice 2. Operating information to be exchanged by the Parties shall
be as described in RCP Procedure 5. During the term of this RDA, CECo will not
Dispatch the MC-Facility at levels within the No-Dispatch Zones; provided,
however, that the preceding requirement shall not prohibit temporary output at
such levels during transitions to other Dispatch levels. In addition and subject
to Section 6(b) hereof, CECo will not Dispatch the MC-Facility during the term
of this RDA such that the Total Energy Available for any Gas Day is exceeded.
Notwithstanding any provisions in the PPA and SA to the contrary, in the event
that conditions arise solely as a result of the RCA and this RDA that in any
hour there is insufficient gas available to MCV to meet CECo’s Dispatch order,
then the capacity charge and the fixed energy charge payments under the PPA and
SA based on Available Capacity shall not be reduced as a result of such an
event.

(b) CECo Call Back of MCV Energy. Once CECo has provided its hourly Dispatch
order to MCV as provided in this Section 6 hereof, CECo shall have the right to
call back MC-Facility energy (i.e., Dispatch generation in excess of the hourly
Dispatch order) subject to the terms of the applicable CECo-MCV Operating
Practices as follows.



  (i)   CECo may call back MCV energy for any hour in which the Market Price of
Energy exceeds the COP as adjusted by the Margin Price.



  (ii)   CECo may call back MCV energy if CECo has a shortage of energy which
cannot be economically replaced on the spot market due to (i) non-delivery of
scheduled purchases of energy due solely to the failure of the seller to deliver
to CECo, or (ii) transmission constraints affecting energy deliveries to CECo,
or (iii) uncontrolled



--------------------------------------------------------------------------------

2   While not altering the payment terms under the PPA and SA, the effect of
basing the payment of fixed energy on the Hypothetical System Dispatch during
the period addressed in Sections 12 and 13 of the SA will be to pay fixed energy
for the first 1100 MW of Contract Capacity based on availability and for any of
the remaining 140 MW of available Contract Capacity based on the assumed
delivery of energy during any hour of the Hypothetical System Dispatch.

5



--------------------------------------------------------------------------------



 



losses of CECo owned Resources previously available for production of electric
energy.



  (iii)   CECo may call back MCV energy if such energy is required to maintain
the security of the METC, MISO or Eastern Interconnected systems.



  (iv)   CECo may call back MCV energy if such energy is required to fulfill any
applicable requirement of the MPSC, FERC, NERC or any other entity that has
authority over CECo’s operations.

MCV shall make a good-faith effort to provide energy called back by CECo. MCV
shall use any gas available at the time a call back is requested (including gas
available from purchases and withdrawals from storage not included in the Total
Energy Available amount) under existing gas supply, gas transportation and gas
storage agreements to provide the energy called back by CECo. If additional gas
is required, CECo may immediately provide the necessary amount of gas to MCV at
the same Gas Price that was applicable for the Calendar Day CECo called back the
energy. If the foregoing fails to provide sufficient quantities of gas to
provide the called back energy, MCV shall only be obligated to provide the
amount of energy it can produce with the amount of gas obtained under the
procedures described in this Section 6. Notwithstanding any provisions in the
PPA and SA to the contrary, in the event that conditions arise solely as a
result of the RCA and this RDA that in any hour there is insufficient gas
available to MCV to meet CECo’s call back Dispatch order, then the capacity
charge and the fixed energy charge payments under the PPA and SA based on
Available Capacity shall not be reduced as a result of such an event.



7.   Energy Deliveries Not Applicable to the RDA. Any energy deliveries below
Minimum Dispatch or above Contract Capacity are not subject to this RDA and will
be paid for in accordance with the PPA, SA, or the Master Power Purchase and
Sale Agreement, dated April 21, 2003, or other agreement as applicable.



8.   Deadband and Special Quote Energy Deliveries. Any energy deliveries made
that are designated as Deadband MW’s per PPA Operating Practice 7,
Section 12.2.5 or as Special Quote MW’s per PPA Operating Practice 7,
Section 12.2.2 will be paid for in accordance with the PPA and SA and will not
change the Mitigated Dispatch.



9.   Early Termination. This RDA may be terminated in accordance with Section 6
of the RCA, which Section is incorporated herein and where “RCA” appears in such
Section 6, “RDA” shall be substituted therefore to determine the Parties’
termination rights hereunder.

In the event of an early termination of this RDA as provided above in this
Section 9, Section 22(a) shall continue in effect until 12 months after notice
of termination is given and supplemented as follows: (1) In the calendar year
following the expiration of Section 22(a), MCV’s obligation with respect to
adequate continuing assurances shall include the calendar year following the
then current calendar year, but for the remaining four calendar years thereafter
MCV shall only be required to show 50% adequate continuing assurances for those
four years in aggregate, and (2) In the second calendar year

6



--------------------------------------------------------------------------------



 



following the expiration of Section 22(a), MCV’s obligation with respect to
adequate continuing assurances shall include the calendar year following the
then current calendar year, but for the remaining four calendar years thereafter
MCV shall only be required to show adequate continuing assurances for those four
years in aggregate. This paragraph shall survive any early termination of this
RDA pursuant to this Section 9.



10.   Financial Settlement. Financial settlement of this RDA will take place as
a part of the normal billing practice as established in Section 20 of the PPA.
Such settlement shall be the total of (i) the Hold Harmless Payment determined
pursuant to the RCA, (ii) the Capacity Cost Recovery Amount pursuant to
Section 3, (iii) the RESA pursuant to Section 4, and (iv) CECo’s share of the
Net Benefits determined pursuant to the RDA which includes (v) the determination
of the sharing of NOx allowances pursuant to RCP Procedure 3. The billing
statement provided by MCV shall separately identify each of the above
adjustments to the amounts owed by CECo to MCV under the PPA and SA.



11.   Settlement Data. By 2:00 p.m. of the Business Day following each day this
RDA is in effect, CECo shall account for each hour of the RDA by providing the
following information to MCV (for the purpose of verifying the financial
settlement):



  a)   The quantity and description of the Resources used in the Actual
Dispatch, Hypothetical System Dispatch and Coal Dispatch,



  b)   The cost of Resources used in the Actual Dispatch, Hypothetical System
Dispatch and Coal Dispatch,



  c)   The Market Price of Energy (as that term is defined in RCP Procedure 2)
(if one was determined),



  d)   The data used to determine the Market Price of Energy, including bids and
offer data and prices that were not considered to be representative of the
market.

MCV shall only be permitted to use such information for the purpose of verifying
the financial settlement pursuant to the RCA and RDA. Such information shall not
be used by MCV for any market purposes, and MCV shall adopt practices that will
ensure such information will not be used for such purposes. MCV shall not make
copies of any such information provided by CECo, nor shall MCV copy any such
information to another medium, nor shall MCV share with or make available to any
third party any such information provided by CECo, except to the extent provided
below. Notwithstanding the foregoing, however, MCV may make temporary copies via
electronic media of the information provided for purposes of verifying the
financial settlement.

MCV may authorize access to and use of such information by (i) MCV employees
identified by MCV as being necessary in order to verify the financial settlement
(provided that such MCV employees shall have no responsibility for energy
marketing activities), (ii) MCV’s lenders, counsel, accountants or advisors who
have a need to know such information in order to provide professional services
to MCV, and (iii) in the event that any MCV partner seeks to sell its interests
in MCV, representatives of entities

7



--------------------------------------------------------------------------------



 



seeking to purchase such interest. MCV shall provide CECo with the names of all
such persons receiving access to the information, and shall require each such
person to sign a confidentiality agreement that acknowledges the terms of this
Section 11 and that prohibits such persons from further disclosure of the
information, and which prohibits such persons from using such information in
connection with energy marketing activities.

Upon MCV’s concurrence that the determination of Net Benefits under this RDA is
correct, MCV shall destroy any and all electronic media containing any of the
information provided by CECo hereunder. All copies of information provided to
any other person identified above shall be returned to MCV for destruction as
soon as the need for access to such information no longer exists. Upon the
return and destruction of such information, MCV shall provide CECo with a
certificate indicating that all such copies of the information have been
destroyed.

CECo shall retain such information via electronic media for three years, unless
a dispute exists between the parties in which event CECo shall retain such
information until the dispute is finally resolved.

CECo shall be entitled to all remedies available at law or in equity to enforce
the confidentiality obligations set forth in this Section 11.



12.   Disputes. Except as provided in RCP Procedure 8, if the Parties are unable
to resolve any disagreement arising under the RDA and/or RCA, such disagreement
shall be subject to resolution as set forth in Paragraph 18 of the PPA and any
award issued pursuant to an arbitration may be enforced in any court of
competent jurisdiction.



13.   Audit Rights. A Party (the “Requesting Party”) shall have the right, at
its own expense, upon 5 days’ notice and during normal business hours, to
examine and audit and to obtain copies of the relevant portion of the books,
records, documents, models, data and telephone recordings of the other Party
(the “Responding Party”) only to the extent reasonably necessary to verify the
accuracy of any financial settlement statement, charge, payment, calculation, or
computation made under this RDA or the RCA, including, but not limited to Cost
Data, the IC List, Penalty Factor, COP, Incremental Cost, or market price of
power or gas. This right to examine, audit, and to obtain copies shall not be
available with respect to proprietary information not relevant to transactions
under this RDA or the RCA. All such information provided shall be subject to the
confidentiality provisions set forth in Section 11. With respect to information
deemed by the Responding Party to be proprietary commercial information obtained
from others subject to a confidentiality agreement that prohibits disclosure to
the Requesting Party under any circumstances, the Responding Party may require
that the Requesting Party (at the Requesting Party’s expense) hire an
independent auditor to certify the accuracy of any financial settlement
statement, charge, payment, calculation, or computation provided by the
Responding Party to the Requesting Party under this RDA or the RCA; provided,
however, that the auditor signs a confidentiality agreement with the Responding
Party not to disclose the information.

The Parties shall conduct their respective audits in such a manner so as to
assure that any information obtained from the Responding Party and claimed by
the Responding Party to be

8



--------------------------------------------------------------------------------



 



proprietary, shall not be made available to any other market participant,
including any MCV partner or CECo affiliate.



14.   Exculpation. Notwithstanding anything to the contrary contained in this
RDA, the liabilities and obligations of MCV arising out of, or in connection
with this RDA or any other agreements entered into pursuant hereto shall not be
enforced by any action or proceeding wherein damages or any money judgment or
specific performance of any covenant in any such document and whether based upon
contract, warranty, negligence, indemnity, strict liability or otherwise, shall
be sought against the assets of the partners comprising MCV. By entering into
this RDA, CECo waives any and all right to sue for, seek or demand any judgment
against such partners and their affiliates, other than MCV, by reason of the
liabilities and obligations of MCV arising out of, or in connection with, this
RDA or any other agreements entered into pursuant hereto, except to the extent
such partners are legally required to be named in any action to be brought
against MCV.



15.   Governing Law. This RDA shall be deemed to be a Michigan contract and
shall be construed in accordance with and governed by the laws of Michigan,
without regard to principles of conflicts of law.



16.   Notice to Parties. Unless otherwise provided in this RDA, any notice,
consent or other communication required or permitted to be made under this RDA
shall be in writing and shall be delivered to the address or facsimile number
set forth or such other address or facsimile number as the receiving Party may
designate in writing. All notices shall be effective when received.

To CECo:

                  Consumers Energy Company     1945 West Parnall Road, Jackson
Michigan 49201     Contract Notices:              Attn: Director, Transaction
Strategies
         Telephone: 517-788-1388   Facsimile: 517-788-5882     Forecast
Dispatch:              Attn: Paul L. Carlson
             Telephone: 517-788-1386   Facsimile: 517-788-7257     Hourly
Dispatch:              Attn: Senior Supply Operations Coordinator
         Telephone: 517-788-1117   Facsimile: 517-788-0896     Invoicing:      
       Attn: Scott F. DeBoe
             Telephone: 517-788-7165   Facsimile: 517-788-7245
To MCV:
                Midland Cogeneration Venture Limited Partnership     100
Progress Place, Midland MI 48640     Contract Notices:              Attn: Vice
President Energy Supply and Marketing
         Telephone: 989-633-7850   Facsimile: 989-633-7857

9



--------------------------------------------------------------------------------



 



                  Forecast Dispatch:              Attn: Manager Energy Trading
             Telephone: 989-633-7855   Facsimile: 989-633-7857     Hourly
Dispatch:              Attn: Shift Supervisor
             Telephone: 989-633-7824 Fa   Facsimile: 989-633-7825     Invoicing:
             Attn: Manager Financial Reporting
         Telephone: 989-633-7889 Fa   Facsimile: 989-633-7887



17.   RCP Procedures. The RCP Procedures identified in this RDA are attached to
and made a part of this RDA as follows:



  (a)   Exhibit A – RCP Procedure 3



  (b)   Exhibit B – RCP Procedure 4



  (c)   Exhibit C – RCP Procedure 5



  (d)   Exhibit D – RCP Procedure 6



  (e)   Exhibit E – RCP Procedure 7



  (f)   Exhibit F – RCP Procedure 8



18.   Limitation of Liability. Except as set forth in Subsection 18(d) below, if
CECo is unable to recover from its customers any costs related to the RCA or
this RDA (“MPSC Disallowance”), the following provisions apply:

(a) CECo is seeking expedited interim approval from the MPSC so that basic
elements of the Resource Conservation Plan (“RCP”) can be implemented as soon as
possible. If granted, this interim approval would allow CECo and MCV to commence
the economic dispatch of the MC-Facility as is described in the RCA and RDA,
while MPSC review of the details of the RCP is completed. To the extent the MPSC
ultimately approves a hold harmless procedure that differs from that specified
in the RCA, CECo and MCV recognize and agree that such revised hold harmless
procedure will be applied retroactively to the date the economic dispatch of the
MC-Facility commences pursuant to such interim approval. Thus, under these
circumstances, for the period from the commencement of the economic dispatch
provided for in the RCA to the date the MPSC issues an order approving a
specific hold harmless procedure, the Hold Harmless Payment will be calculated
in the manner specified by the MPSC and thereafter unless either Party
terminates the RCA and RDA in accordance with their terms. If such recalculation
results in an increase in the Hold Harmless Payment, such increased payment will
decrease proportionally the (i) Forced-Coal Net Benefits, and (ii) Net Benefits,
provided, however, that in no event whatsoever shall MCV be required to pay to
CECo (as a Hold Harmless Payment or otherwise) an amount in excess of the Gas
Dispatch Net Benefits that MCV received in the interim period described above.

(b) Following issuance of an order granting final approval of the RCP which is
accepted by both CECo and MCV, any cost recovery disallowance imposed by the
MPSC will be

10



--------------------------------------------------------------------------------



 



shared on a 50-50 basis between CECo and MCV from the Net Benefits after first
deducting the RESA; provided that MCV’s share of any such disallowances shall be
limited to 10% of its share of Gas Dispatch Net Benefits (less any Net Benefits
associated with NOx) in the calendar year of such disallowance.

(c) Following issuance of an order granting final approval of the RCP which is
accepted by both CECo and MCV, if the MPSC issues an order during the term of
this RDA that requires a recalculation of the Hold Harmless Payment, and such
order can reasonably be interpreted as a change to the Hold Harmless Payment
calculation methodology that will be required by the MPSC on a permanent basis,
the Parties agree to the following:



  (i)   For the first calendar year that such an order affects, the change in
Hold Harmless Payments shall be treated as an MPSC Disallowance and shall be
subject to subsection (b) of this Section;



  (ii)   For subsequent years, such change in Hold Harmless Payments shall be
treated as a change to the Hold Harmless Payment calculation methodology;



  (iii)   Should subsequent MPSC orders not require such a change (contrary to
the Parties having reasonably construed that such a change would be permanent),
the effects of subsection (c)(ii) shall be immediately reversed for all future
years;



  (iv)   Subsections (c)(i) and (ii) of this Section shall not relieve CECo of
any support and defend obligations it has under the PPA; and



  (v)   The Parties agree that all future calculations from the date of any
disallowance order, which is covered by this Section, shall be based on that
order. The Parties further agree that all calculations before the date of any
disallowance order which is covered by this Section shall not be changed nor
shall payments be made between the Parties on the basis of such order until such
order becomes final and non-appealable. At such time as the order becomes final
and non-appealable, the Parties shall, within 15 Business Days, calculate the
payments which result from said order and such payments shall be included in the
first invoice after the end of said 15-day period.

(d) Notwithstanding anything to the contrary in the RCA or RDA, neither
disallowance of payments based on PPA Available Capacity nor payments disallowed
prior to the effective date of this RDA by the MPSC nor any disallowance of
payments not specifically attributable to the implementation of the RCA and RDA
nor any payments due MCV pursuant to Section 5 hereof shall be included as an
MPSC Disallowance hereunder. Such disallowances shall be subject to the PPA and
SA to the extent, if at all, the PPA and/or SA address such disallowances.

(e) Nothing in this Section affects any termination rights that either Party may
otherwise exercise pursuant to the RCA or RDA, nor does this Section affect the
rights of either

11



--------------------------------------------------------------------------------



 



Party pursuant to Paragraph 5(c) of the RCA to decline to accept, on a
prospective basis, an MPSC order issued addressing the RCA or RDA.



19.   Headings. The various headings set forth in this RDA are for convenience
only and shall not affect the construction or interpretation of this RDA.



20.   Successors and Assigns. This RDA shall inure to the benefit of and be
binding upon the successors and assigns of the respective Parties hereto. This
RDA shall not be assigned by a Party without the other Party’s prior written
consent, which consent shall not be unreasonably withheld, but provided that
(i) any assignee shall expressly assume assignor’s obligations hereunder;
(ii) no such assignment shall impair any security given by either Party
hereunder; and (iii) unless expressly agreed to by the other Party, no
assignment shall relieve the assignor of its obligations hereunder in the event
its assignee fails to perform. Any attempted assignment or transfer without such
consent shall be void and not merely voidable.



21.   Force Majeure. The Force Majeure provisions of Section 16 of the PPA shall
apply to this RDA.



22.   Waivers. Except for the provisions of the PPA that are waived below, no
term or provision of the PPA, SA and this RDA shall be deemed waived and no
breach excused unless such waiver or consent shall be in writing and signed by
the Party claimed to have waived or consented. Any consent by any Party to, or
waiver of, a breach by the other Party, whether express or implied, shall not
constitute a continuing waiver of, or consent to, or excuse any subsequent or
different breach, nor in any way affect the validity of this RDA or any part
thereof, or the right of any Party to thereafter enforce each and every
provision hereof.

(a) During the term of this RDA, CECo agrees not to exercise its right during
each calendar year under Section 7(c) of the PPA to require MCV to provide
adequate continuing assurances of fuel security for the next five (5) calendar
years. Notwithstanding the foregoing, however, MCV will be required to provide
during each calendar year such adequate continuing assurances for the then
current calendar year plus the next calendar year.

(b) During the term of this RDA, MCV agrees not to exercise its right to require
the Annual Minimum Deliveries pursuant to Section 8(c) of the PPA.



23.   Nonseverability. If this RDA or any provision hereof is declared invalid
in whole or in part by any court or other tribunal of competent jurisdiction,
then unless otherwise agreed by the Parties hereto, the entire RDA shall be
deemed void and inoperative.



24.   No Third Party Beneficiaries. This RDA is intended solely for the benefit
of the Parties hereto. Nothing in this RDA shall be construed to create any duty
to, or standard of care with reference to, or any liability to, any person not a
Party to this RDA.



25.   Disclaimer of Joint Venture, Partnership and Agency. This RDA shall not be
interpreted or construed to create an association, joint venture or partnership
between the Parties or

12



--------------------------------------------------------------------------------



 



to impose any partnership obligation or liability upon either Party. Neither
Party shall have any right, power or authority to enter into any agreement or
undertaking for, or act on behalf of, or to act as or be an agent or
representative of, or to otherwise bind, the other Party.



26.   Counterparts. This RDA may be executed and delivered in counterparts
(including by facsimile transmission), each of which may be deemed an original.



27.   Independent Contract. This RDA shall not limit or alter in any way any of
the rights and obligations of the Parties under the PPA, SA or PPA Operating
Practices. The Parties agree that this RDA is independent of the PPA and SA, and
is not intended as an amendment, modification or supplement to the PPA or SA.
This RDA has been entered into by the Parties for the purpose of administering
certain features of the PPA and SA.

     IN WITNESS WHEREOF, this RDA is executed in multiple originals effective as
of the day and year first herein above written.

     
Midland Cogeneration Venture Limited
Partnership
  Consumers Energy Company
 
   
/s/James M. Kevra
  /s/ David W. Joos
 
   
Name: James M. Kevra
  Name: David W. Joos
Title: President and CEO
  Title: President and Chief Operating
Date: July 7, 2004
  Officer Date: July 6, 2004

13



--------------------------------------------------------------------------------



 



EXHIBIT A

RCP Procedure 3

MCV Cost of Production

This RCP Procedure is entered into pursuant to the RDA dated July 7, 2004
between Midland Cogeneration Venture Limited Partnership (“MCV”) and Consumers
Energy Company (“CECo”). Capitalized terms that are not defined herein are as
defined in the RDA, RCA, PPA and/or RCP Procedure 1.

The purpose of this RCP Procedure 3 is to describe the method by which the MCV’s
Cost of Production (“COP”) will be established pursuant to the RCA and RDA and
the calculation of NOx Allowances (as defined in Section 2(a) below) that will
be shared by CECo and MCV.



1.   Determination of the MCV Plant’s Cost of Production. MCV’s hourly Cost of
Production to be used in the Actual Dispatch shall be determined hourly by
applying the Gas Price to MCV’s Heat Rate, as determined pursuant to RCP
Procedure 6, and adding Adders.

(a) Definitions

“Adders” means that portion of COP other than fuel by which MCV enjoys a cost
savings as a result of Dispatch pursuant to the RCA and RDA and consists of the
sum of the following items: (1) incremental demineralized water savings of
$0.47/MWh, (2) incremental maintenance savings of $0.98/MWh, and (3) Incremental
NOx Savings (as defined and calculated below).

“Gas Price” means the price (in $/MMBtu and rounded to the nearest tenth of a
cent) applicable to each hour of each Calendar Day equal to either (a) the
“Midpoint” of the “Common Range” for the Consumers Energy city-gate as published
by Platts’ Gas Daily in the Daily Price Survey (or its successor or substitute
publication as mutually agreed to by the Parties) for gas flow that begins that
same Calendar Day, or (b) in the event the “Common Range” in (a) above exceeds
$0.25/MMBtu, the “Midpoint” in (a) above less 25% of such “Common Range”. In the
event that Platts does not publish a Gas Price for gas flow that begins on a
Calendar Day during the term of this RDA, then the Gas Price for such a Calendar
Day shall be the Gas Price in effect for the nearest previous Calendar Day.
Notwithstanding the foregoing, the Gas Price for a Calendar Day to be used for
the determination of Net Benefits is subject to modification pursuant to RCP
Procedure 5.

“Incremental NOx Savings” or “INS” means the COP component determined by the
product of (1) MCV Emission Rate (defined in Section 2(a) below), (2) Heat Rate
as determined pursuant to RCP Procedure 6 and (3) the NOx Allowance Cost
Estimate as defined in Section 2(a) below and as determined pursuant to Section
2(b) below, divided by 2000 (i.e., INS = MCV ER x Heat Rate x NOx Allowance Cost
Estimate / 2000).

1



--------------------------------------------------------------------------------



 



EXHIBIT A

“Market Disruption Event” means, with respect to the Gas Price as published by
Platts (or any successor), any of the following events: (a) the failure of
Platts to announce or publish information necessary for determining the Gas
Price at the Consumers Energy city-gate; (b) the failure of trading to commence
or the permanent discontinuation or material suspension of trading of natural
gas at the Consumers Energy city-gate; (c) the temporary or permanent
discontinuance or unavailability of the information necessary for determining
the Gas Price at the Consumers Energy city-gate; (d) the temporary or permanent
closing of any exchange that supplies information to determine the Gas Price at
the Consumers Energy city-gate; or (e) a material change in the formula for or
the method of determining the Midpoint price of natural gas at the Consumers
Energy city-gate. Notwithstanding the foregoing, a Market Disruption Event shall
only apply to those Calendar Days that the Parties expect Gas Price information
to be published.

(b) Market Disruption Event

If a Market Disruption Event has occurred and is continuing for one or more
Calendar Days during the term of the RDA, the Gas Price for each such day shall
be determined pursuant to the Gas Price specified for the first Calendar Day
thereafter on which no Market Disruption Event exists; provided, however, if the
Gas Price is not so determined within three (3) Business Days after the first
Calendar Day on which the Market Disruption Event occurred or existed, then the
Parties shall negotiate in good faith to agree on a Gas Price (or a method for
determining a Gas Price), and if the Parties have not so agreed on or before the
twelfth (12th) Business Day following the first Calendar Day on which the Market
Disruption Event occurred or existed, then the Gas Price shall be determined by
each Party obtaining in good faith two dealer quotes obtained from leading
dealers in the relevant market that are not an affiliate and averaging the four
quotes.

(c) Data Updates

The individual elements of Adders for demineralized water and maintenance shall
be reviewed and revised annually by mutual agreement of CECo and MCV for
implementation on the following February 1.

The discount from the Midpoint (i.e. 25% of the “Common Range”) and the width of
the Common Range (i.e., $0.25/MMBtu or more) that initiates such discount in the
Gas Price definition shall be reviewed annually by the Parties and revised by
mutual agreement, if necessary, effective February 1 of each year to correspond
to changes, if any, in the quantity of the data and the range of results of the
data used in the Daily Price Survey. Any change in the Gas Price determination
entered into by the Parties for this RCP Procedure 3 shall also be made to the
determination of the Excess Gas price in the Agreement for Granting Right of
First Refusal from MCV to CECo for the Purchase of Certain Excess Gas Owned by
MCV (“ROFR”) dated February 12, 2004 between MCV and CECo.

2



--------------------------------------------------------------------------------



 



EXHIBIT A



2.   Sharing of Net Benefits Associated with NOx Allowances. The purpose of
including the Incremental NOx Savings in the COP is to assure economic Dispatch
of the MC-Facility on a comparable basis with other Resources and to recognize
those savings in the calculation of Net Benefits that result from Mitigated
Dispatch. The savings to be included in Net Benefits, however, are limited to
the savings deemed to be obtained from allocated Zero-Cost NOx Allowances (as
defined below) made available for sale as a result of Mitigated Dispatch and,
therefore, Net Benefits may be adjusted as provided in this Section 2 of RCP
Procedure 3. The Parties recognize that the future allocation of Zero-Cost NOx
Allowances may be reduced as the emission of NOx is reduced as a result of the
RCA and RDA or otherwise.

(a) Definitions

“Actual Dispatch NOx Allowances” or “ADNA” means the amount in tons of Zero-Cost
NOx Allowances that is associated with the Actual Dispatch for the current NOx
Season determined by the following formula: ADNA = MCV MWhAD x Heat Rate x NOx
Budget / 2000.

“Actual NOx Amount” or “ANA” means, for each month of the NOx Season, the tons
of NOx emissions that actually occur at the MC-Facility.

“Incremental NOx Amount” or “INA” means the tons of NOx calculated for each
month of the NOx Season as the product of (a) Mitigated Dispatch for the month,
(b) the MCV ER used for Dispatch during the month, and (c) Heat Rate, divided by
2000 (i.e., INA = Mitigated Dispatch x MCV ER x Heat Rate / 2000).

“Incremental NOx Value” or “INV” means the value calculated for each month of
the NOx Season as the product of (a) the Incremental NOx Amount, and (b) the NOx
Allowance Cost Estimate as determined monthly by MCV.

“MCV Emission Rate” or “MCV ER” means MCV’s actual average (for the first
25 days of the month prior to the month of Dispatch) NOx emission rate in
lbs/MMBtu. The NOx emission rates used for this RCP Procedure 3 will be those
used by MCV in MCV’s reporting to the U.S. Environmental Protection Agency
(“EPA”).

“MCV MWhAD” means the MWh actually generated and delivered to CECo by MCV under
the Actual Dispatch for the current NOx Season.

“Mitigated Dispatch NOx Allowances” or “MDNA” means the amount in tons of
Zero-Cost NOx Allowances that is associated with Mitigated Dispatch for the
current NOx Season determined by the formula: MDNA = Mitigated Dispatch x Heat
Rate x NOx Budget / 2000.

“NOx Allowance(s)” means a right issued by the United States of America or the
state of Michigan allowing the holder to emit one ton of nitrogen oxides

3



--------------------------------------------------------------------------------



 



EXHIBIT A

(“NOx”) during a particular period as more particularly described in Michigan’s
NOx State Implementation Plan (SIP) Call as administered by the EPA.

“NOx Allowance Cost Estimate” or “NACE” means the estimated cost of NOx
Allowances associated with Mitigated Dispatch determined by MCV. NACE shall be
based on a sufficient quantity of NOx Allowances (“Costing Quantity”) to produce
a meaningful estimate. As used herein, the Costing Quantity is equal to the
product of the number of months in the current NOx Season times 50 tons.
Therefore, if MDNA is greater than the Costing Quantity, then NACE is equal to
the weighted average cost by tons of (1) the actual price of any NOx Allowances
that MCV has sold for the current NOx Season , and (2) the estimated sale price
of any available unsold MDNA for the current NOx Season which is deemed to be
equal to an average of at least two quotes obtained by MCV from brokers within
seven days prior to the day NACE is calculated under this RCP Procedure 3. If
MDNA is less than the Costing Quantity, then NACE is equal to the weighted
average cost by tons of (1) above, (2) above and (3) the estimated sale price of
the tons of Costing Quantity in excess of MDNA which is deemed to be equal to an
average of at least two quotes obtained by MCV from brokers within seven days
prior to the day this NACE is calculated under this RCP Procedure 3.

“NOx Budget” means the NOx emission rate in lbs/MMBtu used to determine the
amount of Zero-Cost NOx Allowances allocated to MCV by the United States of
America or the state of Michigan under the SIP Call.

“NOx Season” means the time period in each year defined by Michigan’s NOx State
Implementation Plan (SIP) Call as administered by the EPA.

“Zero-Cost NOx Allowances” means NOx Allowances that are allocated by the United
States of America or the state of Michigan under the SIP Call at no cost to the
recipient.

(b) Adjustment Procedure



  Step 1. Prior to the first month of each NOx Season, MCV shall provide an
estimate of the Actual Dispatch NOx Allowances and the Mitigated Dispatch NOx
Allowances which will be used in Step 3 below for the entire NOx Season. In the
event the foregoing estimates deviate from actual during the NOx Season by more
than 10% but less than 20%, the Parties may mutually agree to revise the
estimates at such time. If the above deviation is 20% or more, then, unless
otherwise agreed to by the Parties, the estimates shall be revised at that time.



  Step 2. By the 25th day of the month prior to the first month of each NOx
Season and by the 25th day of each month during the current NOx Season, MCV
shall provide CECo with the NOx Allowance Cost Estimate and an estimate of the
NOx Allowances available to sell for the current NOx Season as a result of the
Mitigated Dispatch and the NOx Allowances that MCV has sold year to date.

4



--------------------------------------------------------------------------------



 



EXHIBIT A



  Step 3. After the end of each calendar month of each NOx Season, MCV shall
calculate the Incremental NOx Value for said calendar month and adjust Net
Benefits, if necessary, by applying the following tests (in order).



  (a)   If MCV’s Zero-Cost NOx Allowances are less than the Actual Dispatch NOx
Allowances for the current NOx Season, then Net Benefits for such month and each
following month of the current NOx Season shall be adjusted by subtracting the
Incremental NOx Value.



  (b)   If the sum of the cumulative Actual NOx Amount and the cumulative
Incremental NOx Amount for the current NOx Season through the month of financial
settlement (“ANACUM” and “INACUM”, respectively) is less than or equal to the
sum of the Actual Dispatch NOx Allowances and the Mitigated Dispatch NOx
Allowances, then no adjustment to Net Benefits will be made.



  (c)   If the sum of ANACUM and INACUM for the current NOx Season through the
month of financial settlement is greater than the sum of the Actual Dispatch NOx
Allowances and the Mitigated Dispatch NOx Allowances, then (1) Net Benefits for
such month shall be adjusted by subtracting the following amount:

(Graphic) [k91854k9185401.gif]

and (2) Net Benefits for each following month of the current NOx Season shall be
adjusted by subtracting the Incremental NOx Value.



  Step 4. On or before 75 Calendar Days after the end of the NOx Season of each
year , MCV must sell at least 50% of the Mitigated Dispatch NOx Allowances and
calculate the average value of all NOx Allowances sold for the just completed
NOx Season by dividing the total money received by the amount in tons of all NOx
Allowances sold.



  Step 5. On or before 75 Calendar Days after the end of each NOx Season, Step 3
above shall be re-performed by MCV using the actual values of MWhAD (this may or
may not be different from the MWhAD originally used), Mitigated Dispatch (this
may or may not be different from the Mitigated Dispatch originally used), the
MCV emission rate for each hour of Mitigated Dispatch as used by MCV in
reporting to the EPA (instead of the estimate originally used for MCV Emission
Rate) and by substituting the average value of the NOx Allowances sold computed
pursuant to Step 4 for the NOx Allowance Cost Estimate used for the Incremental
NOx Value amounts calculated in Step 3.

5



--------------------------------------------------------------------------------



 



EXHIBIT A



    The difference between the adjustments calculated for the re-performance of
Step 3 and the adjustments calculated originally for Step 3 shall be summed to
obtain the “True-up Amount”. MCV will credit or debit, as applicable, the first
regular monthly billing per the PPA after the determination of the True-up
Amount is completed as described herein; however, the hourly Actual Dispatch,
Hypothetical System Dispatch, and Coal Dispatch shall not be redetermined based
on the “true up” calculated herein. Interest expense calculated at the rate
specified in Section 20 of the PPA for late payments will also be included with
the December credit or debit as applicable.



(c)   Rights to Sell or Purchase NOx Allowances. Notwithstanding anything to the
contrary in this RCP Procedure 3, the RDA or the RCA except Section 2, Step 4
above: (i) MCV shall have the right to sell and/or purchase, refrain from
selling and/or purchasing or to otherwise enter into transactions involving NOx
Allowances at such times, in such amounts, in any manner and otherwise as it
determines in its sole and absolute discretion; (ii) CECo waives any and all
claims, damages and all other rights it my have against MCV whatsoever in any
way related to MCV’s exercise of its rights under (i) immediately above;
(iii) MCV’s exercise of its rights under (i) immediately above shall not be
subject to the dispute resolution provisions of the RDA or RCA; and (iv) MCV
shall have no liability whatsoever to CECo for any act or omission or otherwise
for exercising its rights under (i) immediately above.



(d)   Rounding Conventions. The following conventions will apply for values used
and values computed for this procedure:



•   Heat Rate – MMBtu/MWh rounded to 3 decimal places



•   NOx emission rate – pounds/MMBtu rounded to 3 decimal places



•   Tons of NOx emissions – tons rounded to 0 decimal places



•   Value of NOx emission allowances – dollars rounded to 0 decimal places



•   MWh dispatched – MWh rounded to 3 decimal places

3. Early Termination. The Parties recognize that if the RDA is terminated prior
to the termination of the PPA (“Early Termination”), MCV may incur NOx Allowance
costs that it would not otherwise incur. Therefore, it is understood by the
Parties that such an Early Termination may require that CECo reimburse MCV for
such costs from portions of the Net Benefits associated with NOx Allowances
received by CECo pursuant to Section 2 above (“CECo NOx Benefits”). CECo’s
obligation to reimburse MCV for such NOx Allowance costs shall be limited to the
amount of CECo NOx Benefits deposited in the Escrow Account pursuant to
Section 3(a)(i) below. Such reimbursements shall be determined and administered
as described below.

6



--------------------------------------------------------------------------------



 



EXHIBIT A



(a)   Escrow Account. An escrow account (“Escrow Account”) shall be established
by CECo to hold the CECo NOx Benefits that are subject to reimbursement
hereunder as follows:



  (i)   The Escrow Account shall be funded by the CECo NOx Benefits received by
CECo during the five-year period beginning with the effective date of the RDA.



  (ii)   Administrative costs incurred by the Escrow Account shall be borne by
the Escrow Account. Interest earned by, or appreciation of, the Escrow Account,
as applicable, shall be added to the Escrow Account balance.



  (iii)   The Escrow Account shall be closed following the earlier of:



  (w)   the completion of eight (8) years following the termination of the RDA
if such termination occurs after December 31, 2007, or     (x)   upon
termination of the RDA if such termination occurs on or before December 31,
2007, or     (y)   upon termination of the PPA, or     (z)   such time that
withdrawals by MCV as permitted hereunder have reduced the balance of the Escrow
Account to zero.



  (iv)   Any funds remaining in the Escrow Account at the time of closing
pursuant to Section 3(a)(iii) above shall be distributed to CECo.



  (v)   The Parties shall enter into an escrow agreement to implement the
provisions of this Section 3 of RCP Procedure 3.



(b)    Early Termination On or Before December 31, 2007. In the event the RDA is
terminated on or before December 31, 2007, CECo shall have no obligation to
reimburse MCV for NOx Allowance costs.



(c)   Early Termination After December 31, 2007 and Prior to the Termination of
the PPA. In the event the RDA is terminated after December 31, 2007 and prior to
the termination of the PPA, MCV shall be permitted, subject to the conditions
specified below, to withdraw from the Escrow Account CECo’s reimbursement
obligation up to 50% of MCV’s cost to purchase NOx Allowances associated with
the hourly operation of the MC-Facility between 450 MW and 1240 MW for the
period beginning at termination of the RDA and ending at the earlier of (i) the
termination of the PPA and (ii) the first day of the calendar year on which
MCV’s allocation of Zero-Cost NOx Allowances is based on NOx emissions occurring
in the two complete NOx Seasons that immediately follow the termination of the
RDA. To be eligible for reimbursement as specified in this Section 3(c), MCV
must demonstrate that:



    (1)   the NOx Allowances for which MCV is seeking reimbursement are in
excess of its allocation of Zero-Cost NOx Allowances allocated for any NOx
Season and that all allocated Zero-Cost NOx Allowances have not been used for
any purpose other than operation of the MC-Facility during any NOx Season to
make deliveries of (i) electricity to Consumers under the PPA, (ii) electricity
and steam to Dow and Permissible Purchasers under the agreement between MCV and
Dow dated January 27, 1987, as

7



--------------------------------------------------------------------------------



 



EXHIBIT A

amended, and (iii) steam to Dow Corning under the steam agreement dated
November 15, 1995 (each such allowance that meets the above requirements is
termed a “Reimbursable NOx Allowance”), and



  (2)   the portion of the price paid for each Reimbursable NOx Allowance for
which MCV seeks reimbursement hereunder is no greater than 50% of the highest
published market price of such allowance between the date of termination of the
RDA and the date at which reimbursement is requested, and



  (3)   the price paid for each Reimbursable NOx Allowance was incurred in a
commercially reasonable manner.



(d)   Termination Coincident with Termination of the PPA. In the event the RDA
is terminated as a result of termination of the PPA as provided in Section 2 of
the RDA, CECo shall have no obligation to reimburse MCV for NOx Allowance costs.

8



--------------------------------------------------------------------------------



 



EXHIBIT B

RCP Procedure 4

Coal Dispatch, Displacement Cost and Net Benefits

This RCP Procedure is entered into pursuant to the RDA dated July 7, 2004
between Midland Cogeneration Venture Limited Partnership (“MCV”) and Consumers
Energy Company (“CECo”). All capitalized terms used herein are as defined in the
RDA or RCA.

The purpose of this RCP Procedure is to describe how the Coal Dispatch, Coal
Dispatch Displacement Cost and Net Benefits under the RDA will be determined.

Procedure

The following procedure will be performed by CECo using software it developed
along with a Microsoft Excel spreadsheet. The software may perform some of the
following tasks simultaneously.



Step 1. On the Business Day immediately following each day that the MC-Facility
is dispatched at the COP, CECo will run internally developed software that uses
the Cost Data of the day the MC-Facility was dispatched at the COP as the input.
The output of this software shall be an accurate integrated hourly list of
Resources ordered in one (1) MW blocks from least Incremental Cost at the bottom
of the list to highest Incremental Cost at the top of the list (“Incremental
Cost List” or “IC List”)1. The IC list constructed in this manner (as adjusted
pursuant to the following two paragraphs) is called the “Actual Dispatch”.

Non-dispatchable Resources and the portions of dispatchable Resources that must
run (i.e., must run generation) are placed at the bottom of the list at their
total integrated output or portion of total integrated output (as applicable)
instead of the one (1) MW blocks referred to above. This includes the Minimum
Generation (currently at 350 MW) for the MC-Facility as specified in the PPA.

Resources that have a constant Incremental Cost (i.e., the cost is independent
of output level) for their entire output and the portions of dispatchable
Resources (i.e., above must run generation) that have a constant Incremental
Cost are listed at their total integrated hourly output



--------------------------------------------------------------------------------

1   While the MC-Facility will be dispatched at COP and thus the quantity of
energy dispatched for the MC-Facility will be consistent with such a price, the
actual price payable by CECo for this energy is the price that would be payable
under the PPA and SA as if the MC-Facility was subject to the Option 2 Dispatch
as reflected in the Hypothetical System Dispatch constructed under Attachment 1
to the RCA. Therefore, when the Actual Dispatch is compared with the Coal
Dispatch, the Incremental Cost of energy from the MC-Facility is considered to
be the same in both dispatches.

1



--------------------------------------------------------------------------------



 



EXHIBIT B

(or portion thereof, as applicable) instead of the one (1) MW blocks referred to
above.

For the CECo developed software used for the following step, all entries in the
IC List described above are represented as one (1) MW blocks.



Step 2. In the procedure detailed below in this Step 2, the Coal Dispatch for
each hour is constructed from the Actual Dispatch by determining (1) which
Resources in the Actual Dispatch would not have been used had the MC-Facility
been dispatched under the PPA and SA absent the Option 2 Dispatch, the RCA and
the RDA (excluding any Resources used for potential sales that could have been
made beyond the amount of sales that occurred in the Actual Dispatch), and (2)
any sales beyond the amount of sales that occurred in the Actual Dispatch that
potentially could have been made had the MC-Facility been dispatched under the
PPA and SA absent the Option 2 Dispatch, the RCA and RDA. In constructing the
Coal Dispatch, the Ludington Plant is incorporated as per RCP Procedure 1. In
addition, MC-Facility capacity in the IC List of the Actual Dispatch is ignored
in the construction of the Coal Dispatch unless otherwise indicated below.



   (a) The PPA Dispatch Price of each one (1) MW block of MC-Facility Contract
Capacity that was available (Available Capacity as verified pursuant to
Attachment 3 to the RCA) but not dispatched in the Actual Dispatch, is compared
to the Incremental Costs of the Resources in the IC List of the Actual Dispatch
beginning with the first one (1) MW block of Resources encountered at the top of
the IC List. The savings or costs, as the case may be, that would be realized by
replacing each one (1) MW block of a Resource with each one (1) MW block of such
MC-Facility Contract Capacity for all the hours in the Coal Dispatch being
constructed are then used to create the least cost dispatch for such MC-Facility
Contract Capacity for such hours given the operating constraints2 identified in
Operating Practice 2 between the Parties. The least cost dispatch is then used
to determine which one (1) MW blocks of Resources would not have been used in
the Actual Dispatch had the MC-Facility Contract Capacity been dispatched at the
PPA Dispatch Price absent the Option 2 Dispatch, the RCA and RDA.



   (b) The number of one (1) MW blocks of Resources that would not have been
used in the Actual Dispatch pursuant to procedure 2(a) above plus any remaining
one (1) MW blocks of MC-Facility Contract Capacity not dispatched in 2(a) above
constitute the number of one (1) MW blocks available for potential sales. Said
number of one (1) MW blocks is used in RCP Procedure 2, as applicable, to
determine the amount of one (1) MW blocks that could potentially be sold taking
into account market depth constraints and the Market Price of Energy of each
such one (1)



--------------------------------------------------------------------------------

2   Specifically, the constraints identified in Subsections 1.2.3.4 (except that
the two-hour constraint will be applied to all reversals) and 1.2.3.6 of
Operating Practice 2.

2



--------------------------------------------------------------------------------



 



EXHIBIT B

MW block. Potential sales from these one (1) MW blocks are then determined
pursuant to RCP Procedure 2.



  (c)   The Coal Dispatch, then, is the Actual Dispatch less those Resources
that would not have been used as a result of dispatch under the PPA and SA
absent the Option 2 Dispatch, the RCA and RDA as a result of least cost dispatch
of the available MC-Facility Contract Capacity pursuant to 2(a) above, plus the
Resources and any available portion of the MC-Facility Contract Capacity used
for sales pursuant to 2(b) above.



Step 3. The hourly IC Lists of the Actual Dispatch and the Coal Dispatch are
then compared to determine the costs of the Resources in the Actual Dispatch
that were not used in the Coal Dispatch (excluding the costs of any Resources
used for potential sales that could have been made beyond the amount of sales
that occurred in the Actual Dispatch). These Resources in the Actual Dispatch
took the place of (or “displaced”) the MC-Facility Contract Capacity as a result
of dispatching such MC-Facility capacity at the COP pursuant to the RDA and are
called “Displacement Resources”. The costs of these Resources in the Actual
Dispatch are called “Coal Dispatch Displacement Costs” as further defined below.
  Step 4. The avoidance in the Actual Dispatch of the potential sales from
available MC-Facility Contract Capacity determined pursuant to Step 2(b) are
deemed to involve benefits that MCV would not have received had the MC-Facility
been dispatched under the Coal Dispatch. Said benefits shall be captured for the
purposes of determining Net Benefits hereunder by deeming that a hypothetical
purchase at the Market Price of Energy in the Actual Dispatch displaced the
amount of available MC-Facility Contract Capacity deemed sold pursuant to Step
2(b). Therefore, said hypothetical purchase shall be deemed a Displaced Resource
for the purposes of determining Net Benefits hereunder.   Step 5. The weighted
average (by MW) Incremental Cost of the Displacement Resources in the Actual
Dispatch that displaced MC-Facility Contract Capacity is calculated for each
hour from the amounts and prices of the Resources determined pursuant to Steps
(2), (3) and (4) above and divided by the MC-Facility Penalty Factor to reflect
the cost at the point of delivery under the PPA (“Coal Dispatch Displacement
Cost”).   Step 6. The Net Benefits obtained for each Calendar Day is the sum of
the hourly products of the total MW of the Displacement Resources in the Actual
Dispatch that displaced the MC-Facility pursuant to Steps (2), (3) and (4) above
(i.e., Mitigated Dispatch) times the difference between the unit COP and the
unit Coal Dispatch Displacement Cost determined pursuant to Step (5) above.  
Step 7. On each Business Day, CECo shall communicate to MCV the determinations
and calculations of the Net Benefits amount for the prior Calendar Day(s) as
applicable.

3



--------------------------------------------------------------------------------



 



EXHIBIT C

RCP Procedure 5

Information Exchange
and
Gas Price Modification

This RCP Procedure is entered into pursuant to the RDA dated July 7, 2004
between Midland Cogeneration Venture Limited Partnership (“MCV”) and Consumers
Energy Company (“CECo”). Capitalized terms that are not defined herein are as
defined in the RDA, RCA or PPA, as applicable.

The purpose of this RCP Procedure is to describe the content and timing of
information to be exchanged between the Parties in order to establish Mitigated
Dispatch estimates and also to establish a method to modify the Gas Price to
reflect deviations between the estimates and the final Mitigated Dispatch
amount. The conversion of gas to MWh in this RCP Procedure 5 shall be based on
the heat rate determined pursuant to RCP Procedure 6.

“Authorized Representative” means, for this RCP Procedure 5 and the ROFR, the
person designated by CECo.

“Notification Time” means (i) 8:05 a.m., or (b) if CECo waives its right of
first refusal under the ROFR Agreement, 8:15 a.m.

Procedure for Information Exchange:

In the following procedure:



(a)   All of MCV’s communications will be directed to the Authorized
Representative.



(b)   In the event the natural gas trading schedule differs from the electric
trading schedule, the Parties will cooperate to implement this procedure so that
the Parties have the information required to Dispatch MCV, estimate Mitigated
Dispatch and sell gas as indicated by such estimates of Mitigated Dispatch.



1. Prior to approximately 6:00 a.m. on each Business Day, MCV shall provide to
CECo for the next Gas Day and any future Gas Day(s) prior to, or that begin on,
the next Business Day (i) the estimate of purchased gas to be delivered to MCV
(in MMBtu and equivalent MWh) prior to any sale(s) made pursuant to this RDA for
such day(s), and (ii) the amount of gas that can be withdrawn from storage by
MCV (in MMBtu and equivalent MWh).



2. Prior to approximately 6:00 a.m. on each Business Day, MCV shall provide to
CECo for the next Business Day and any future Calendar Day(s) prior to the next
Business Day (i) the estimated COP to be used to Dispatch the MC-Facility,
(ii) the Minimum Dispatch level and (iii) any changes to the No-Dispatch Zones.



3. Prior to the Notification Time on each Business Day, CECo shall provide to
MCV

1



--------------------------------------------------------------------------------



 



EXHIBIT C

an estimate (“Prior to Day of Fact Estimate”) of the Mitigated Dispatch for the
next Business Day and any future Calendar Day(s) prior to the next Business Day.



4. Prior to the Notification Time on each Business Day, CECo shall provide to
MCV a revised estimate (“Day of Fact Estimate”) of the Mitigated Dispatch for
that Business Day. Saturdays, Sundays and holidays as established by NERC will
have no Day of Fact Estimate.



5. Prior to the Notification Time on each Business Day, CECo shall provide to
MCV another revised estimate (“Preliminary Results Estimate”) of the Mitigated
Dispatch for the previous Business Day and any Calendar Day(s) that is(are) both
subsequent to the previous Business Day and prior to the current Business Day.



6. At the Notification Time on each Business Day, CECo shall provide to MCV the
estimated Total Energy Available amount for the next Gas Day and any future Gas
Day(s) prior to, or that begin on, the next Business Day. CECo shall calculate
the Total Energy Available amount for any Gas Day by: (a) summing the estimate
of MWh equivalent purchased gas to be delivered to MCV and the MWh equivalent
amount of gas that can be withdrawn from storage by MCV provided pursuant to
Section 1 of this RCP Procedure 5, (b) adjusting for any prior day adjustments
resulting from the Day of Fact Estimate, Preliminary Results Estimate and Final
Results provided by CECo to MCV pursuant to Sections 4, 5 and 7 of this RCP
Procedure 5, and (c) subtracting the Prior to Day of Fact Estimate provided by
CECo to MCV pursuant to Section 3 of this RCP Procedure 5.



7. By 2:00 p.m. on each Business Day, CECo shall provide to MCV the
determination (“Final Results”) of the Mitigated Dispatch for the previous
Business Day and any Calendar Day(s) that is (are) both subsequent to the
previous Business Day and prior to the current Business Day.

Procedure for Gas Price Modification:

The Gas Price to be used in the calculation of COP for the determination of Net
Benefits shall be calculated as follows:

(FORMULA) [k91854k9185402.gif]

Where:



  GP1 = Gas Price applicable to the Calendar Day associated with the Mitigated
Dispatch.     GP2 = Gas Price applicable to the first Business Day following the
Calendar Day in which the Day of Fact Estimate was

2



--------------------------------------------------------------------------------



 



EXHIBIT C



      provided. In the event that the Calendar Day associated with a Mitigated
Dispatch is a Saturday, Sunday, or Holiday, then GP2 shall equal zero since no
Day of Fact Estimate will be provided for such Calendar Days.     GP3 = Gas
Price applicable to the first Business Day following the Calendar Day in which
the Preliminary Results Estimate was provided.     GP4 = Gas Price applicable to
the first Business Day following the Calendar Day in which the Final Results was
provided.     MWh1 = Prior to Day of Fact Estimate of Mitigated Dispatch.    
MWh2 = Day of Fact Estimate of Mitigated Dispatch minus Prior to Day of Fact
Estimate of Mitigated Dispatch. If no Day of Fact Estimate was provided, then
MWh2 shall equal zero.     MWh3  = Preliminary Results Estimate of Mitigated
Dispatch minus (i) if a Day of Fact Estimate was provided, Day of Fact Estimate
of Mitigated Dispatch, or (ii) if a Day of Fact Estimate was not provided, Prior
to Day of Fact Estimate of Mitigated Dispatch.     MWh4 = Final Results of
Mitigated Dispatch minus Preliminary Results Estimate of Mitigated Dispatch.

3



--------------------------------------------------------------------------------



 



EXHIBIT D

RCP Procedure 6
MCV Heat Rate Determination

This RCP Procedure is entered into pursuant to the RDA dated July 7, 2004
between Midland Cogeneration Venture Limited Partnership (“MCV”) and Consumers
Energy Company (“CECo”). Capitalized terms that are not defined herein are as
defined in the RDA, RCA or PPA, as applicable.

The purpose of this RCP Procedure is to set forth the procedures for determining
the incremental heat rate of the MC-Facility for purposes of the RDA and RCA.

The Heat Rate of the MC-Facility is the number of British Thermal Units (“BTU”,
or, if expressed in millions of BTU, “MMBTU”) required to produce one
megawatt-hour of energy using the higher heating value of the fuel. The initial
Heat Rate shall be 8.000 MMBTU/MWh. On each February 1 starting in 2005, the
Parties shall jointly work to develop Heat Rate to be used in this RCP Procedure
6. Such Heat Rate shall be based on actual MCV operating data. The new Heat Rate
shall become effective on April 1 of each year. If the Parties are unable to
agree on an annual Heat Rate, then the current Heat Rate shall be used until
final resolution of the dispute.

1



--------------------------------------------------------------------------------



 



EXHIBIT E

RCP Procedure 7
No-Dispatch Zones

This RCP Procedure is entered into pursuant to the RDA dated July 7, 2004
between Midland Cogeneration Venture Limited Partnership (“MCV”) and Consumers
Energy Company (“CECo”). Capitalized terms that are not defined herein are as
defined in the RDA, RCA or PPA, as applicable.

The purpose of this RCP Procedure is to establish the No-Dispatch Zones for
purposes of the RDA and RCA.

The No-Dispatch Zones in effect as of the effective date of this RCP Procedure 7
are as set forth in the table below:

                      No-Dispatch Zones     Month     (MW)    
January
    630-660
760-780    
February
    630-660
760-780    
March
    630-660
760-780    
April
    530-550
630-660
760-780    
May
    430-490
570-600    
June
    430-490
570-600    
July
    430-490
570-600    
August
    430-490
570-600    
September
    430-490
570-600    
October
    530-550
630-660
760-780    
November
    530-550
630-660
760-780    
December
    630-660
760-780    

MCV shall have the right to change these No-Dispatch Zone values pursuant to RCP
Procedure 5, but only to the extent that the size of a zone does not exceed 60
MW,

1



--------------------------------------------------------------------------------



 



EXHIBIT E

the total number of MW in all zones in a given month does not exceed 90 MW, and
the number of zones in a given month does not exceed three.

2



--------------------------------------------------------------------------------



 



EXHIBIT F

RCP Procedure 8
Errors, Changes and Disagreements

This RCP Procedure is entered into pursuant to the RDA dated July 7, 2004
between Midland Cogeneration Venture Limited Partnership (“MCV”) and Consumers
Energy Company (“CECo”). Capitalized terms that are not defined herein are as
defined in the RCA, RDA, PPA or RCP Procedures, as applicable.

The purpose of this RCP Procedure 8 is to describe the actions to be taken by
the Parties in the event of (a) any error in any calculation performed under the
RCA, RDA or any RCP Procedure, and (b) any implementation change with regard to
any applicable RCP Procedures or any calculations under the RCA, RDA or any RCP
Procedure.



1.   Errors. Retroactive billing calculations to correct for errors shall be
performed as soon as practicable after their discovery.



  1.1   Recalculations due to errors identified prior to March 31 of any year
during the term of the RCA and RDA shall be limited to the current year and the
prior year.



  1.2   The undisputed consequences of the error will be included in the bill
for the month it was identified or no later than the subsequent month.
Resolution of any dispute involving an error other than an error in the
determination of CECo’s owned Resource Incremental Cost per RCP Procedure 1,
will be settled in accordance with Section 18 of the PPA.



  1.3   Should MCV dispute the determination of CECo’s owned Resources
Incremental Cost as described in Section 1 of RCP Procedure 1, MCV may dispute
such Incremental Cost determination by CECo at the Michigan Public Service
Commission (MPSC) and the Parties agree that they will be bound by the
determination of the MPSC as finally determined after all appeals are exhausted.



2.   Implementation Changes. The Parties shall notify each other of any
prospective changes in an existing, accepted practice followed in implementing
the RCA or RDA. There will be no retroactive billing for billing impacts caused
by such changes for the period prior to the time the need for the change is
recognized.

1